Opinion issued September 14, 2021




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                           ————————————
                             NO. 01-19-00801-CV
                          ———————————
   CASH AMERICA PAWN, LP, STEPHANIE FIELDS, AND ROBERT
                    ELDER, Appellants
                                      V.
                      RONALD L. ALONZO, Appellee


                   On Appeal from the 281st District Court
                            Harris County, Texas
                      Trial Court Case No. 2017-54335


                         MEMORANDUM OPINION

      This is an appeal from a judgment awarding damages in a malicious

prosecution case. A jury found in favor of appellee Ronald L. Alonzo and awarded

a total of $128,500 in damages (including $45,000 for past mental anguish), plus

$100,000 in exemplary damages from appellant Cash America Pawn, L.P. (“Cash
America”). The jury also found in favor of Cash America on its counterclaims for

fraud and breach of fiduciary duty, but it awarded zero damages on those claims.

      Cash America, Stephanie Fields, and Robert Elder raise four issues on appeal,

challenging: (1) the legal and factual sufficiency of the evidence to support the jury’s

liability finding on Alonzo’s malicious prosecution claim; (2) the legal and factual

sufficiency of the evidence to support the compensatory damages awarded to

Alonzo; (3) the award of exemplary damages against Cash America in the absence

of a predicate vice-principal finding; and (4) the sufficiency of the evidence to

support the jury’s finding of zero damages for fraud and breach-of-fiduciary duty.

      We conclude that the evidence was insufficient to support the verdict on

Alonzo’s malicious prosecution claim. We further conclude that the jury’s verdict

finding zero dollars for lost profit damages resulting from Alonzo’s breach of

fiduciary duty and fraud was not against the great weight and preponderance of the

evidence. We reverse the trial court’s judgment awarding damages based on

malicious prosecution and render judgment that Alonzo take nothing on his claim

for malicious prosecution. We affirm the remainder of the judgment.

                                     Background

I.    Cash America operates pawn shops.

      Cash America owns and operates pawn shops across the country, including

Store No. 86 in Katy, Texas. Its business model includes earning interest on pawn


                                           2
loans of personal property, purchasing personal property directly from customers or

wholesalers for resale, and making retail sales to customers by direct purchase or by

layaway.

      A pawn loan is a nonrecourse loan that is secured by personal property held

as collateral. Cash America typically loans about 50-60% of the estimated resale

value of the property based on its condition and as determined by research,

experience, and internal software. Cash America does not permit its employees to

make a loan for more than the resale value of the collateral.

      The customer retains ownership of the collateral so long as the loan is not in

default. Cash America retains possession of the collateral as its sole recourse if the

customer defaults on the loan. A customer may (1) permit the loan to default and

allow Cash America to take ownership of the collateral, (2) redeem the item by

paying the principal and interest in full, (3) renew the loan by paying the accrued

interest, (4) extend the loan by making a payment in exchange for additional time,

or (5) pay down the loan by paying the accrued interest and part of the principal.

      Cash America also sells property directly and by layaway. In a layaway sale,

Cash America retains ownership of the property until the customer has paid in full.

If a customer fails to make timely payments, the layaway is terminated, Cash

America retains ownership of the personal property, and the customer receives a

store credit for amounts paid.


                                          3
II.     Alonzo makes “wraparound” loans to Santana.

        Alonzo was the assistant manager of Store No. 86, where Paola Santana

worked as a pawnbroker and was also a customer. In May 2016, Santana had

approximately ten pawn loans in danger of defaulting and seven items on layaway

at Store No. 86.1 Wanting to save her loans and layaways, Santana asked Alonzo for

help.

        Alonzo agreed to execute a series of transactions for her, on the condition that

no money or merchandise would leave the shop. The series of transactions took

about an hour and was recorded by a camera in the store and by entries he made in

the computer. First, without receiving any money from Santana, Alonzo credited her

layaway account for the total outstanding balance of the layaways. Then he made

six new pawn loans using as collateral the property that had been on layaway. The

six loans came to a total of $6,500, which was well above the resale value of the

layaway items, which was approximately $2,000 to $3,000.2 The $6,500 was applied

first to the layaway payments on the seven items that were used as collateral on the

May 28 pawn loans, and second to renewal payments on Santana’s pre-existing



1
        According to Robert Elder, an investigator for Cash America, Santana was already
        in default on her layaways on May 28.
2
        At trial, Alonzo testified that the layaway items totaled $3,049, but Cash America
        employees Robert Elder and Aaron Hoffstadter testified that the remaining debt on
        the layaway $2,080, and the $3,049 figure was a sum of the retail value of the items,
        not the price for which they actually sold.
                                              4
pawn loans. None of the property involved left the store, and all of the money

involved remained in the possession of Cash America.

III.   Cash America investigates, and the district attorney charges Alonzo with
       theft.

       Stephanie Fields began working for Cash America as a district manager in

May 2016. After completing on-the-job training, in August 2016, she assumed

responsibility for multiple stores, including Store No. 86. She noticed that Store No.

86 had made loans that exceeded the resale value on several items. On August 16,

2016, Fields requested a report showing all customers at Store No. 86 with a loan

balance exceeding $10,000. Santana appeared on this report because she had

$26,141 in outstanding pawn loans. Fields asked Robert Elder, one of Cash

America’s investigators, to help her investigate the loans to Santana. Elder had more

than 30 years’ experience in law enforcement and investigations prior to working

for Cash America. Fields and Elder reviewed documents from Store No. 86

(including the pawn and layaway tickets for the wraparound loans that Alonzo

executed for Santana) and watched the video recording that showed Alonzo and

Santana conducting the transactions in a back office. Elder interviewed Alonzo and

Santana; Fields was present and observed the interviews but did not ask questions.

       Alonzo acknowledged that he made the transactions, but he maintained that

he had done nothing wrong. Alonzo said that there was no theft, “everything was



                                          5
accounted for,” and he had previously made “overloans” for Santana. Alonzo’s

employment was immediately terminated.

      Santana admitted that she and Alonzo “manipulated the transactions in order

to cover her previous loans.” Santana told Elder that she gave Cash America no

money for the layaway items. Santana’s employment was also terminated.

      Fields and Elder concluded that the wraparound transactions conducted by

Alonzo and Santana were theft. Elder believed that he had probable cause that a theft

had occurred based on the admissions in the interviews and his investigation.3 He

consulted with his supervisor and with Fields, and they agreed that it was appropriate

to report a theft to law enforcement.

      Elder called the Harris County Sheriff’s Office to report a theft, and Deputy

Ganaway responded to the store. Elder told Deputy Ganaway that, based on his

investigation, he believed that “items that belonged to Cash America had been

converted to loans prior to those items being paid for and that the value that was

loaned on them was over the amount that they were worth . . . .” Elder believed that

the difference between the value of the property, approximately $2,000, and the loan

made to Santana, $6,500, was the amount of money that had been appropriated from

Cash America. He told Deputy Ganaway that no money left the store. Deputy



3
      Both Fields and Elder testified that in addition to the paper transactions, there was
      a deficit of $700 from Store No. 86 that could not be accounted for.
                                            6
Ganaway advised Elder that he, too, believed that a felony theft had occurred and

that he would take the information to the district attorney and request criminal

charges for felony theft. At trial, Elder testified: “I advised him that wasn’t my

decision, that’s completely within the purview of the Harris County Sheriff’s Office.

And the deputy proceeded to go about his way.” Thereafter, Deputy Ganaway

contacted Elder and informed him that charges had been filed.

      In late August 2016, Alonzo learned that there was a warrant for his arrest,

and he reported to a police station for booking. In January 2017, the case against him

was dismissed. In May 2017, the record was expunged.

IV.   Alonzo sues Cash America, and the jury awards damages for malicious
      prosecution.

      Alonzo sued Cash America, Fields, and Elder for malicious prosecution,

seeking compensatory and exemplary damages.4 Cash America filed counterclaims

for breach of fiduciary duty, fraud, and money had and received. It sought

compensatory and exemplary damages as well as attorney’s fees.

      At trial, Alonzo admitted that he completed the wraparound transactions on

Santana’s behalf and confirmed the details. He also admitted that Santana paid

nothing toward the satisfaction of the layaway debt, and that all of the money


4
      Alonzo also sued for defamation, and intentional infliction of emotional distress.
      The trial court granted summary judgment in favor of Cash America, Fields, and
      Elder on the cause of action for intentional infliction of emotion distress. Alonzo
      abandoned his defamation claim at trial.
                                           7
involved in the wraparound transaction came from Cash America. Alonzo

maintained that no money was lost in the transaction because all the money that Cash

America loaned to Santana was returned to Cash America as renewal, extension, or

layaway payments. According to Alonzo, at the end of that day, all the money in his

master cash drawer was accounted for and showed no discrepancies.

      Alonzo testified that the theft charge affected him professionally and

personally. He was denied unemployment benefits, and although he had been

looking, he had not found a job. Alonzo said that due to state licensing requirements,

he could not work at a pawn shop if he had a pending felony charge or a felony

conviction. However, he conceded that he had applied for a job only about once

every two months since he left Cash America. Personally, he felt like a

disappointment when explaining the felony charge to his family. He also said that

he was ostracized by people in the pawn industry, who treated him “like a thief.”

      On cross-examination, Alonzo was asked what evidence he had that Elder and

Fields were trying to hurt him by notifying the police of their belief that a theft had

occurred:

      The only evidence I have is that—what personally happened to me. If I
      broke company policy, then I should have just been terminated and that
      was it. I didn’t have to go through criminal charges of the—of a felony
      charge. I wouldn’t have had to have gone through all that.

      Elder and Fields both testified at trial that based on their investigation they

believed—and continued to believe—that Alonzo had committed theft by exercising
                                          8
control over Cash America’s money for the purpose of paying Santana’s layaway

charges. Neither Fields nor Elder had met Alonzo before the investigation, and Elder

testified that he had “no reason” to dislike or target him.

      Elder testified that he did not omit any relevant information or give inaccurate

or false information to Deputy Ganaway, although he disagreed with many

statements in Deputy Ganaway’s probable cause affidavit. Elder denied having told

Deputy Ganaway that Santana owed $6,500 to the store prior to the transaction, that

her loan balance was reduced to zero after pawning the layaway items for $6,500,

and that the suggested loan amount for all the layaway items was $1700.

      At trial, Aaron Hoffstadter, a regional manager for Cash America, testified

about the business, generally, and he explained a summary report, which had been

admitted into evidence and which showed the payment of the layaways and issuance

of new pawn loans in May 2016. Hofstadter explained that the total of the retail

prices for the layaway items was $3,049, but the sales price had been discounted to

a total of $2,080. Hoffstadter agreed that the layaway-to-loan transactions

constituted theft. He testified that after Santana defaulted, Cash America resold two

of the layaway items at a loss, and the other items were sent to scrap metal

reclamation. Hoffstadter testified: “Cash America ultimately lost approximately

$4,500 at the time of disposition.”




                                           9
      The jury found in favor of Alonzo on his malicious prosecution claim, and it

found the following amounts for compensatory damages: (1) $5,500 criminal

defense legal fees; (2) $45,000 past mental anguish; (3) $42,000 past loss of

earnings; (4) $24,000 past injury to reputation; (5) $12,000 future injury to

reputation. The jury found by clear and convincing evidence that the harm to Alonzo

from the malicious prosecution resulted from malice, which was defined as “a

specific intent by Defendants to cause substantial injury or harm.” The jury awarded

$100,000 in exemplary damages. The jury also found that Alonzo failed to comply

with his fiduciary duty to Cash America and committed fraud against Cash America.

The jury awarded zero dollars in damages for breach of fiduciary duty and fraud.

                                       Analysis

      In their first issue, appellants challenge the legal and factual sufficiency of the

evidence to support the judgment for Alonzo. Their second and third issues

challenge the awards of compensatory and exemplary damages. The fourth issue

asserts that the jury’s award of zero damages for fraud and breach-of-fiduciary duty

was contrary to the overwhelming weight of the evidence, which conclusively

established that Cash America sustained actual damages of $4,500.




                                          10
I.    Standards of review

      A.     Legal sufficiency

      When an appellant challenges the legal sufficiency of the evidence supporting

an adverse finding on an issue on which it did not have the burden of proof, it must

demonstrate that no evidence supports the finding. Graham Cent. Station, Inc. v.

Peña, 442 S.W.3d 261, 263 (Tex. 2014). “In reviewing a verdict for legal

sufficiency, we credit evidence that supports the verdict if reasonable jurors could,

and disregard contrary evidence unless reasonable jurors could not.” Kroger Tex.

Ltd. P’ship v. Suberu, 216 S.W.3d 788, 793 (Tex. 2006) (citing City of Keller v.

Wilson, 168 S.W.3d 802, 827 (Tex. 2005)). We will sustain a legal sufficiency

challenge if the record shows that: (1) there is a complete absence of evidence of a

vital fact, (2) rules of law or evidence bar the court from giving weight to the only

evidence offered to prove a vital fact, (3) the evidence offered to prove a vital fact is

no more than a scintilla, or (4) the evidence establishes conclusively the opposite of

the vital fact. City of Keller, 168 S.W.3d at 810. “Evidence does not exceed a scintilla

if it is ‘so weak as to do no more than create a mere surmise or suspicion’ that the

fact exists.” Suberu, 216 S.W.3d at 793 (quoting Ford Motor Co. v. Ridgway, 135

S.W.3d 598, 601 (Tex. 2004)).




                                           11
      B.     Factual sufficiency

      When an appellant challenges the factual sufficiency of the evidence

supporting an adverse finding on an issue on which it did not have the burden of

proof, it must demonstrate that the adverse finding is so contrary to the

overwhelming weight of the evidence as to be clearly wrong and manifestly unjust.

See Cain v. Bain, 709 S.W.2d 175, 176 (Tex. 1986); Levine v. Steve Scharn Custom

Homes, Inc., 448 S.W.3d 637, 653 (Tex. App.—Houston [1st Dist.] 2014, pet.

denied). In conducting a factual-sufficiency review, we examine, consider, and

weigh all the evidence that supports or contradicts the factfinder’s determination.

See Dow Chem. Co. v. Francis, 46 S.W.3d 237, 242 (Tex. 2001); Plas-Tex, Inc. v.

U.S. Steel Corp., 772 S.W.2d 442, 445 (Tex. 1989). The jury is the sole judge of the

witnesses’ credibility, and a reviewing court may not substitute its opinion to the

contrary. See Golden Eagle Archery, Inc. v. Jackson, 116 S.W.3d 757, 761 (Tex.

2003).

II.   The evidence is insufficient to support the jury’s verdict on malicious
      prosecution.

      The appellants challenge the sufficiency of the evidence to support the jury’s

verdict that that they are liable for malicious prosecution. They specifically argue

that the evidence is legally and factually insufficient to support three elements of a

claim for malicious prosecution: malice, lack of probable cause, and initiation or



                                         12
procurement of a criminal proceeding. Because it is dispositive, we focus on the

element of lack of probable cause.

      A.     Cause of action for malicious prosecution

      “Actions for malicious prosecution create a tension between the societal

interest in punishing crimes and the individual interest in protection from

unjustifiable criminal prosecution.” Richey v. Brookshire Grocery Co., 952 S.W.2d

515, 520 (Tex. 1997). “Even a small departure from the exact prerequisites for

liability may threaten the delicate balance between protecting against wrongful

prosecution and encouraging reporting of criminal conduct.” Browning–Ferris

Indus., Inc. v. Lieck, 881 S.W.2d 288, 291 (Tex. 1994). To prevail on a claim of

malicious prosecution, a plaintiff must establish: (1) the commencement of a

criminal prosecution against the plaintiff; (2) that was initiated or procured by the

defendant; (3) the termination of the prosecution in the plaintiff’s favor; (4) the

plaintiff’s innocence; (5) the defendant’s lack of probable cause to initiate the

proceedings; (6) malice in filing the charge; and (7) damage to the plaintiff. Suberu,

216 S.W.3d at 793 n.3; Richey, 952 S.W.2d at 517; Espinosa v. Aaron’s Rents, Inc.,

484 S.W.3d 533, 542 (Tex. App.–Houston [1st Dist.] 2016, no pet.).

      B.     Lack of probable cause

      “The probable cause inquiry asks only whether the complainant reasonably

believed that the elements of a crime had been committed based on the information


                                         13
available to the complainant before criminal proceedings began.” Richey, 952

S.W.2d at 519. “[T]here is an initial presumption in malicious prosecution actions

that the defendant acted reasonably and in good faith and had probable cause to

initiate the proceedings.” Id at 517. “The presumption disappears if a plaintiff

produces evidence that the motives, grounds, beliefs, and other evidence upon which

the defendant acted did not constitute probable cause.” Buckingham Senior Living

Cmty., Inc. v. Washington, 605 S.W.3d 800, 811 (Tex. App.—Houston [1st Dist.]

2020, no pet.) (citing Richey, 952 S.W.2d at 517–18). The burden then shifts to the

defendant to offer proof of probable cause. Buckingham Senior Living, 605 S.W.3d

at 811 (citing Richey, 952 S.W.2d at 517–18). Probable cause cannot be overcome

by evidence that the defendant failed to fully disclose all relevant facts,5 the




5
      First Valley Bank of Los Fresnos v. Martin, 144 S.W.3d 466, 470 (Tex. 2004)
      (“Once a citizen has probable cause to report a crime, there can be no malicious
      prosecution, even if the subsequent report fails to fully disclose all relevant facts.”).

                                             14
defendant failed to make additional investigation into the suspect’s state of mind,6

or the criminal charges were subsequently resolved by dismissal7 or acquittal.8

         C.     The evidence is legally insufficient to show that the appellants
                lacked probable cause when reporting the suspected theft.

         The appellants argue that the evidence is legally and factually insufficient to

support a finding that they lacked probable cause when they reported the theft. They

maintain that the evidence discovered during their investigation led to their

reasonable belief that Alonzo had committed a theft. Alonzo maintains that there

was no theft, and no probable cause, because there were no cash shortages, and no

property went missing. We consider these arguments in light of the law regarding

theft.




6
         Richey v. Brookshire Grocery Co., 952 S.W.2d 515, 518 (Tex. 1997); Marathon Oil
         Co. v. Salazar, 682 S.W.2d 624, 627 (Tex. App.—Houston [1st Dist.] 1984, writ
         ref’d n.r.e.) (“A private citizen has no duty to inquire of the suspect whether he has
         some alibi or explanation before filing charges.”).
7
         Buckingham Senior Living Cmty., Inc. v. Washington, 605 S.W.3d 800, 811 (Tex.
         App.—Houston [1st Dist.] 2020, no pet.) (“The dismissal of criminal charges is no
         evidence that George lacked probable cause at the time she assisted in reporting the
         offense.”).
8
         Kroger Tex. Ltd. P’ship v. Suberu, 216 S.W.3d 788, 794 (Tex. 2006) (“To rebut the
         probable cause presumption, Suberu had to produce evidence that the motives,
         grounds, beliefs, or other information upon which Kroger acted demonstrate that it
         did not reasonably believe Suberu was guilty of shoplifting. [citations omitted]
         While Suberu’s evidence supports the jury’s determination—consistent with her
         acquittal—that she did not steal groceries, it does not establish the absence of
         probable cause.”).
                                               15
             1.     Theft is unlawful appropriation of property.

      Under the Texas Penal Code, a person commits the offense of theft “if he

unlawfully appropriates property with intent to deprive the owner of property.” TEX.

PENAL CODE § 31.03(a). As relevant to this case, “[a]ppropriation of property is

unlawful if . . . it is without the owner’s effective consent . . . .” Id. § 31.03(b).

“Appropriate” means: “(A) to bring about a transfer or purported transfer of title to

or other nonpossessory interest in property, whether to the actor or another; or (B) to

acquire or otherwise exercise control over property other than real property.” Id. §

31.01(4). “[A]ppropriation encompasses conduct that does not involve possession.”

State v. Fuller, 480 S.W.3d 812, 820 (Tex. App.—Texarkana 2015, pet. ref’d). An

unlawful appropriation may be of any duration. See Davis v. State, No. 01-17-00587-

CR, 2019 WL 1179429, at *6 (Tex. App.—Houston [1st Dist.] Mar. 14, 2019, pet.

ref’d) (mem. op.; not designated for publication).

             2.     Application of the law to the facts.

      We begin with the presumption that the appellants acted reasonably and in

good faith and had probable cause to initiate the proceeding. See Richey, 952 S.W.2d

at 517. We consider whether Alonzo produced evidence that the information and

beliefs that the appellants acted on did not constitute probable cause. See

Buckingham Senior Living, 605 S.W.3d at 811. Then, we consider whether the

appellants met their burden. To show that there was no evidence that they lacked


                                          16
probable cause (a double negative), the appellants must demonstrate that the

evidence conclusively proves that they had probable cause to believe that Alonzo

had committed theft when they made the report to the sheriff’s office. See Richey,

952 S.W.2d at 519.

                   a)    Evidence that the appellants relied on

      The evidence adduced at trial showed that the appellants relied on

documentary proof of the wraparound transactions that showed Alonzo transferring

Cash America’s funds to pay for Santana’s layaways. They also relied on the video

recording that showed Alonzo and Santana together at the time the transactions were

made, and their interviews with Alonzo and Santana. According to Fields and Elder,

both Alonzo and Santana admitted their roles in the wraparound transactions. Alonzo

denied having admitted his role to them during the investigation.

                   b)    Alonzo’s evidence

      Alonzo relies on evidence that no property or money left the store or Cash

America’s control. On appeal, as in the trial court, Alonzo focuses on proof that no

money or goods were “taken” from Cash America or transferred to his or Santana’s

possession. None of this evidence negates probable cause. See Fuller, 480 S.W.3d

at 820.

      In State v. Fuller, the Texarkana Court of Appeals considered whether there

was sufficient evidence of theft in a case where a nursing home bookkeeper had


                                        17
made an unauthorized transfer of trust funds to an operating account. 480 S.W.3d at

814. The bookkeeper allegedly kept approximately $3,000 in cash that was intended

for deposit into a trust account and transfer to an operating account as payment for

two residents’ room and board. Id. at 814–17. She was accused of concealing this

act by transferring an equivalent amount of money from another resident’s trust

funds into the operating account.9 Id. When the deception was discovered, the

bookkeeper was charged with theft based on the transfer of trust funds. Id. at 820.

The bookkeeper maintained that she did not commit theft because she merely

transferred funds from the trust account to the operating account, the funds were still

intact at the time of the investigation, and the money was returned to the resident’s

trust fund. Id. Thus, she contended that she never took the funds. Id.

      The court of appeals stated that the determinative issue is not whether the

bookkeeper “physically pocketed” the resident’s funds, but whether she “unlawfully

appropriated” the money. Id. at 820. It also rejected the bookkeeper’s argument that

because she merely transferred funds from one account to another and because the

money was ultimately refunded, there was no proof that she intended to deprive the

resident of his money. Id. at 822. The court of appeals noted that evidence of actual

deprivation is not necessary to prove intent to deprive. Id. The court concluded that


9
      The other resident’s room and board were paid directly by Medicaid, and his trust
      fund balance was over $8,000 because he had received a lump-sum, retroactive
      payment for social security disability benefits.
                                          18
the evidence was legally sufficient to support the jury’s verdict that the bookkeeper

committed theft. Id. at 823.

      This case is similar to Fuller. Both cases involve a transfer of funds from one

account to another. Both cases involve an unauthorized exercise of control over

money belonging to another. In Fuller, although the bookkeeper generally had

authority to transfer money from the trust account to the operating account, she did

not have the effective consent of the resident to transfer money from the trust

account. In this case, although Alonzo, as an assistant manager, generally had some

authority over Cash America’s funds, for example for making pawn loans, he did

not have the effective consent of Cash America to use its money to pay Santana’s

layaway debt. It does not matter that neither Alonzo nor Santana physically

possessed the money or property involved in this transaction. See id.

                   c)     Conclusive proof of probable cause

      In this case, the evidence showed the existence of the wraparound transactions

and that Fields and Elder believed that both Alonzo and Santana had admitted to

engaging in conduct whereby Alonzo exercised control over Cash America’s money

in a manner for which he lacked effective consent. We conclude that as a matter of

law, based on these facts proven at trial, the appellants reasonably believed that the

elements of theft had been committed at the time they reported the alleged theft to

the sheriff’s office. See Richey, 952 S.W.2d at 519.


                                         19
       We hold that there was no evidence that the appellants acted in the absence of

probable cause, and therefore the evidence is legally insufficient to support the jury’s

malicious prosecution verdict. We sustain the appellants’ first issue, and we do not

need to consider the second and third issues. See TEX. R. APP. P. 47.1. We reverse

the judgment in favor of Alonzo for malicious prosecution and render judgment that

he take nothing on that claim.

III.   The zero damages award on breach of fiduciary duty and fraud is not
       contrary to the overwhelming weight of the evidence.

       Cash America challenges the factual sufficiency of the evidence to support

the jury’s finding of zero damages for both breach of fiduciary duty and fraud. It

argues that the overwhelming evidence showed that it suffered a financial loss of

$4,500, which is the approximate difference between the amount of the loans and

the resale value of the collateral.

       When, as here, the appellant challenges the factual sufficiency of the evidence

supporting an adverse finding on which it had the burden of proof, the appellant must

demonstrate that the adverse finding is against the great weight and preponderance

of the evidence. See Dow Chem. Co., 46 S.W.3d at 242.

       The jury found that Alonzo breached his fiduciary duty to Cash America and

committed fraud, but it assessed $0 in damages. The damages questions for both

breach of fiduciary duty (question 7) and fraud (question 11) submitted only past

and future lost profits as the measure of damages.

                                          20
       “Lost profits are damages for the loss of net income to a business measured

by reasonable certainty.” Miga v. Jensen, 96 S.W.3d 207, 213 (Tex. 2002). “To be

recoverable, lost profits must be proven by competent evidence with reasonable

certainty.” Texaco, Inc. v. Phan, 137 S.W.3d 763, 771 (Tex. App.—Houston [1st

Dist.] 2004, no pet.); see ERI Consulting Eng’s, Inc. v. Swinnea, 318 S.W.3d 867,

876 (Tex. 2010). “Recovery for lost profits does not require that the loss be

susceptible of exact calculation.” Holt Atherton Indus., Inc. v. Heine, 835 S.W.2d

80, 84 (Tex. 1992). “However, the injured party must do more than show that [it]

suffered some lost profits.” Id. Opinions or estimates are competent evidence of lost

profits if based on objective facts, figures, or data from which the amount of lost

profits can be ascertained. ERI Consulting Eng’rs, 318 S.W.3d at 876; Holt Atherton,

835 S.W.2d at 84.

       Cash America argues that its damages were the difference between the value

of the collateral, approximately $2,000, and the amount loaned to Santana, $6,500,

or $4,500. But the evidence does not indicate that Cash America suffered $4,500 in

lost profits. To the contrary, the evidence established that Cash America could not

have earned a profit of $4,500 from the sale of the collateral because it was worth

far less.

       The only mention of profit appears in Hoffstadter’s testimony. He said that

Cash America was eventually able to sell two of the seven items that had been on


                                         21
layaway. One of those items was a watch that Santana had purchased on layaway for

$65. After Santana’s default, Cash America sold the watch for $20. This is not

evidence of lost profits due to Alonzo’s breach of fiduciary duty and fraud. The

evidence showed that before the wraparound transactions, Santana was in default or

nearing default on the layaway items. And nothing in the evidence showed that Cash

America’s sale of the watch for $20 was caused by Alonzo’s actions. Likewise, the

record does not address the possibility of future lost profits due to Alonzo’s action.

The evidence in the record does not prove with reasonable certainty any amount of

past lost profits.

       We hold that the jury’s finding of zero lost-profit damages for breach of

fiduciary duty and fraud was not contrary to the great weight and preponderance of

the evidence. See Dow Chem. Co., 46 S.W.3d at 242. We overrule Cash America’s

fourth issue.

                                        Conclusion

       We reverse the trial court’s judgment awarding damages based on malicious

prosecution, and because all the damages awarded to Alonzo were based on

malicious prosecution, we render judgment that Alonzo take nothing by way of this

suit. The remainder of the trial court’s judgment is affirmed.




                                         22
                                             Peter Kelly
                                             Justice

Panel consists of Justices Kelly, Landau, and Hightower.




                                        23